Exhibit 12.1 CHARTER COMMUNICATIONS, INC AND SUBSIDIARIES RATIO OF EARNINGS TO FIXED CHARGES CALCULATION (In millions) Three Months Ended June 30, Six Months Ended June 30, Earnings Loss from Operations before Noncontrolling Interest and Income Taxes $ ) $ ) $ ) $ ) Fixed Charges Total Earnings $ Fixed Charges Interest Expense $ Interest Expense Included Within Reorganization Items, Net 92 - 96 - Amortization of Debt Costs 5 9 13 16 Interest Element of Rentals 2 2 4 4 Total Fixed Charges $ Ratio of Earnings to Fixed Charges (1) - (1)Earnings for the three months ended June 30, 2009 and 2008 were insufficient to cover fixed charges by $99 million and $213 million, respectively. Earnings for the six months ended June 30, 2009 and 2008 were insufficient to cover fixed charges by $372 million and $512 million, respectively. As a result of such deficiencies, the ratios are not presented above.
